EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of September 9, 2019, by and between
VALUESETTERS, INC., a Utah corporation (the “Company”), and CECILIA LENK, an
individual (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Employee as Chief Executive Officer
of the Company and wishes to acquire and be assured of Employee’s services on
the terms and conditions hereinafter set forth; and

 

WHEREAS, the Employee desires to be employed by the Company and to perform and
to serve the Company on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants, agreements and
conditions hereinafter set forth, the Company and the Employee hereby agree as
follows:

 

1.       Employment. (a) The Company hereby employs the Employee to serve as a
full-time employee of the Company, and the Employee hereby accepts such
employment with the Company, for the period set forth in Section 2 hereof. The
Employee’s principal place of employment shall be at the offices at 745 Atlantic
Avenue, Boston MA, 02111, or such other location as determined by the Company,
provided however, that the Employee’s principal place of employment shall not be
relocated more than 25 miles from its current location without the prior written
consent of the Employee.

 

(b)       The Employee affirms and represents that (i) the Employee is under no
obligation to any former employer or other party that is in any way inconsistent
with, or that imposes any restriction upon, the Employee’s acceptance of
employment hereunder with the Company, the employment of the Employee by the
Company, or the Employee’s undertakings under this Agreement and (ii) her
performance of all the terms of this Agreement and her employment by the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by her in confidence or in trust prior to her employment by
the Company.

 

2.       Term. Unless earlier terminated as provided in this Agreement, the term
of the Employee’s employment under this Agreement shall be for a period
beginning on the date hereof and ending on July 31, 2021 or, if the Employee’s
employment hereunder is earlier terminated, such shorter period, being
hereinafter called the “Employment Term”).

 

 

 

3.       Duties.

 

(a) The Employee shall be employed as Chief Executive Officer. The Employee
shall faithfully and competently perform such duties at such times and places
and in such manner as the Company may from time to time reasonably direct or
such other duties appropriate to a senior executive managerial position as the
Board of Directors of the Company shall from time to time determine.

 

(b) Except as may otherwise be approved in writing by the Board of Directors of
the Company, and except during vacation periods and reasonable periods of
absence due to sickness, personal injury or other disability, the Employee shall
devote a minimum of 35 hours per week of time throughout the Employment Term to
the services required of Employee hereunder. The Employee shall use her best
efforts, judgment and energy to improve and advance the business and interests
of the Company and its Affiliates in a manner consistent with the duties of
Employee’s position.

 

 



 

4.       Salary and Bonus.

 

(a)       Base Salary. In consideration for the services of the Employee
rendered hereunder, the Company shall pay the Employee a base salary (the “Base
Salary”) at an annual rate of $1.00 during the Employment Term, plus twenty-five
million shares of common stock, par value $0.001 of the Company to be issued
immediately as a prepaid compensation (the “Prepaid Compensation”)..

 

(b) Bonus. Employee shall be eligible for periodic bonuses throughout the year,
or for additional salary in excess of the Base Salary.

 

(c)       Withholding, Etc. The payment of any salary or bonus hereunder shall
be subject to income tax, social security and other applicable withholdings, as
well as such deductions as may be required under the Company’s employee benefit
plans.

 

5. Benefits. (a) During the Employment Term, the Employee shall be:

 

(i) eligible to participate in all employee fringe benefits and any pension
and/or profit sharing plans that may be provided by the Company for its key
executive employees in accordance with the provisions of any such plans, as the
same may be in effect on and after the date hereof;

 

(ii)       eligible to participate in any medical and health plans or other
employee welfare benefit plans that may be provided by the Company for its key
executive employees in accordance with the provisions of any such plans, as the
same may be in effect on and after the date hereof;



(iii) entitled to up to eight (8) weeks of paid time off (“PTO”) each year,
which shall be taken at such time or times as will not unreasonably hinder or
interfere with the Company’s business or operations; provided, however, that
unused PTO in any 12-month period shall be forfeited and the Employee hereby
waives any rights under applicable law or otherwise to be compensated in respect
thereof;

 

(iv) entitled to sick leave, sick pay and disability benefits in accordance with
any Company policy that may be applicable on and after the date hereof to key
executive employees; and

 

(v) entitled to reimbursement for all reasonable and necessary out-of-pocket
business expenses incurred by the Employee in the performance of the Employee’s
duties hereunder in accordance with the Company’s policies applicable (on and
after the date hereof) thereto.

 

(b)       Employee shall cooperate with the Company in the event the Company
wishes to obtain key-woman insurance on the Employee. Such cooperation shall
include, but not be limited to taking any physical examinations that may be
requested by the insurance company.

 

6.       Inventions and Confidential Information. The Employee hereby covenants,
agrees and acknowledges as follows:

 

(a)       The Company is engaged in a continuous program of research, design,
development, production, marketing and servicing with respect to its businesses.

 

(b)       The Employee’s employment hereunder creates a relationship of
confidence and trust between the Employee and the Company with respect to
certain information pertaining to the business of the Company and its Affiliates
(as hereinafter defined) or pertaining to the business of any client or customer
of the Company or its Affiliates which may be made known to the Employee by the
Company or any of its Affiliates or by any client or customer of the Company or
any of its Affiliates or learned by the Employee during the period of Employee’s
employment by the Company.

 

(c)       The Company possesses and will continue to possess information that
has been created, discovered or developed by, or otherwise become known to it
(including, without limitation, information created, discovered or developed by,
or made known to, the Employee during the period of Employee’s employment or
arising out of Employee’s employment) or in which property rights have been or
may be assigned or otherwise conveyed to the Company, which information has
commercial value in the business in which the Company is engaged and is treated
by the Company as confidential.

 

 



 

(d)       Any and all inventions, products, discoveries, improvements,
processes, manufacturing, marketing and services methods or techniques,
formulae, designs, styles, specifications, data bases, computer programs
(whether in source code or object code), know-how, strategies and data, whether
or not patentable or registrable under copyright or similar statutes, made,
developed or created by the Employee (whether at the request or suggestion of
the Company, any of its Affiliates, or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the period of Employee’s employment by the Company which may pertain to
the business, products, or processes of the Company or any of its Affiliates
(collectively hereinafter referred to as “Inventions”), will be promptly and
fully disclosed by the Employee to an appropriate executive officer of the
Company (other than the Employee) without any additional compensation therefor,
all papers, drawings, models, data, documents and other material pertaining to
or in any way relating to any Inventions made, developed or created by Employee
as aforesaid. For the purposes of this Agreement, the term “Affiliate” or
“Affiliates” shall mean any person, corporation or other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Company. For the purposes of this definition, “control” when
used with respect to any person, corporation or other entity means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

(e)       The Employee will keep confidential and will hold for the Company’s
sole benefit any Invention which is to be the exclusive property of the Company
under this Section 6 for which no patent, copyright, trademark or other right or
protection is issued.

 

(f)       The Employee also agrees that the Employee will not without the prior
written consent of the Board of Directors of the Company (i) use for Employee’s
benefit or disclose at any time during Employee’s employment by the Company, or
thereafter, except to the extent required by the performance by the Employee of
the Employee’s duties as an employee of the Company, any information obtained or
developed by Employee while in the employ of the Company with respect to any
Inventions or with respect to any customers, clients, suppliers, products,
employees, financial affairs, or methods of design, distribution, marketing,
service, procurement or manufacture of the Company or any of its Affiliates, or
any confidential matter, except information which at the time is generally known
to the public other than as a result of disclosure by the Employee not permitted
hereunder, or (ii) take with the Employee upon leaving the employ of the Company
any document or paper relating to any of the foregoing or any physical property
of the Company or any of its Affiliates.

 

(g)       The Employee acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Section 6 would be
inadequate and, therefore, agrees that the Company and its Affiliates shall be
entitled to injunctive relief in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting the Company or
any of its Affiliates from pursuing any other rights and remedies available for
any such breach or threatened breach.

 

(h)       The Employee agrees that upon termination of Employee’s employment by
the Company for any reason, the Employee shall immediately return to the Company
all documents, records and other property in Employee’s possession belonging to
the Company or any of its Affiliates.

 

(i)       Without limiting the generality of Section 9 hereof, the Employee
hereby expressly agrees that the foregoing provisions of this Section 6 shall be
binding upon the Employee’s heirs, successors and legal representatives.

 

7.       Termination. (a) The Employee’s employment hereunder shall be
terminated upon the occurrence of any of the following:

 

(i)       death of the Employee;

 

(ii)       termination of the Employee’s employment hereunder by the Employee at
any time for any reason whatsoever (including, without limitation, resignation
or retirement) other than for “good reason” as contemplated by clause (v)(B)
below;

 

(iii)        termination of the Employee’s employment hereunder by the Company
because of the Employee’s inability to perform Employee’s duties on account of
disability or incapacity for a period of ninety (90) or more days, whether or
not consecutive, occurring within any period of twelve (12) consecutive months;

 

(iv)       termination of the Employee’s employment hereunder by the Company at
any time for “cause” (as hereinafter defined), such termination to take effect
immediately upon written notice from the Company to the Employee; and

 

(v)       termination of the Employee’s employment hereunder (A) by the Company
at any time, other than termination by reason of disability or incapacity as
contemplated by clause (iii) above or termination by the Company for “cause” as
contemplated by clause (iv) above and (B) by the Employee for “good reason” (as
hereinafter defined).

 

 



 

The following actions, failures or events shall constitute “cause” for
termination within the meaning of clause (iv) above: (i) the Employee’s
conviction of, admission of guilt to or plea of nolo contendere or similar plea
(which, through lapse of time or otherwise, is not subject to appeal) with
respect to any crime or offense that constitutes a felony in the jurisdiction
involved; (2) acts of dishonesty or moral turpitude which are materially
detrimental to the Company and/or its Affiliates; (3) failure by the Employee to
obey the reasonable and lawful orders of the Board of Directors of the Company
following written notice of such failure from the Board of Directors of the
Company; (4) any act by the Employee in violation of Section 8 hereof, any
statement or disclosure by the Employee in violation of Section 6 hereof, or any
material breach by the Employee of a representation or warranty contained in
Section 1(b) hereof; (5) following written notice from the Board of Directors of
the Company of prior similar actions by Employee, excessive absenteeism (other
than by reason of disability); (6) following written notice from the Board or
Directors of the Company of prior similar actions by Employee, excessive
alcoholism or addiction to drugs not prescribed by a qualified physician or (7)
gross negligence by the Employee in the performance of, or willful disregard by
the Employee of, the Employee’s obligations hereunder.

 

The following actions, failures or events shall constitute “good reason” within
the meaning of clause (V)(B) above: a material breach by the Company of its
obligations under this Agreement or a change in majority control of the Company.

 

(a)       In the event that the Employee’s employment is terminated by the
Company prior to July 31, 2021 for any reason other than “cause” or by Employee
for “good reason,” then the Company shall have no claims to the 25 million
shares of common stock issued to the Employee and the Company agrees to not
hinder and to cooperate with the Employee in depositing those shares in a
brokerage account, or selling those shares to a third party.

 

(b)       Notwithstanding anything to the contrary expressed or implied herein,
except as required by applicable law and except as set forth in paragraph (a)
above, the Company (and its Affiliates) shall not be obligated to make any
payments to the Employee or on Employee’s behalf of whatever kind or nature by
reason of the Employee’s cessation of employment (including, without limitation,
by reason of termination of the Employee’s employment by the Company for
“cause”), other than (i) such amounts, if any, of Employee's salary and bonus as
shall have accrued and remained unpaid as of the date of said cessation and (ii)
such other amounts which may be then otherwise payable to the Employee from the
Company’s benefits plans or reimbursement policies, if any.

 

(c)       No interest shall accrue on or be paid with respect to any portion of
any payments hereunder.

 

8.       Non-Competition. (a) The term “Non-Compete Term” shall mean the period
during which Employee is employed hereunder and (x) in the event Employee’s
employment is terminated by the Company for any reason other than “cause” or by
Employee for “good reason,” the three-month period following such termination,
(y) in the event Employee’s employment is terminated by the Company for “cause”
or by Employee for any reason other than “good reason,” the six-month period
following such termination.



During the Non-Compete Term:

 

(i) the Employee will not make any statement or perform any act intended to
advance an interest of any existing or prospective competitor of the Company or
any of its Affiliates in any way that will or may injure an interest of the
Company or any of its Affiliates in its relationship and dealings with existing
or potential customers or clients, or solicit or encourage any other employee of
the Company or any of its Affiliates to do any act that is disloyal to the
Company or any of its Affiliates or inconsistent with the interest of the
Company or any of its Affiliate’s interests or in violation of any provision of
this Agreement;

 

(ii) the Employee will not discuss with any existing or potential customers or
clients of the Company or any of its Affiliates the present or future
availability of services or products of a business, if the Employee has or
expects to acquire a proprietary interest in such business or is or expects to
be an employee, officer or director of such business, where such services or
products are competitive with services or products which the Company or any of
its Affiliates provides;

 

(iii) the Employee will not make any statement or do any act intended to cause
any existing or potential customers or clients of the Company or any of its
Affiliates to make use of the services or purchase the products of any
competitive business in which the Employee has or expects to acquire a
proprietary interest or in which the Employee is or expects to be made an
employee, officer or director, if such services or products in any way compete
with the services or products sold or provided or expected to be sold or
provided by the Company or any of its Affiliates to any existing or potential
customer or client; and

 

 



 

(iv) the Employee will not directly or indirectly (as a director, officer,
employee, manager, consultant, independent contractor, advisor or otherwise)
engage in competition with, or own any interest in, perform any services for,
participate in or be connected with (i) any business or organization which
engages in competition with the Company or any of its Affiliates in any
geographical area where any business is presently carried on by the Company or
any of its Affiliates, or (ii) any business or organization which engages in
competition with the Company or any of its Affiliates in any geographical area
where any business shall be hereafter, during the period of the Employee’s
employment by the Company, carried on by the Company or any of its Affiliates,
if such business is then being carried on by the Company or any of its
Affiliates in such geographical area; provided, however, that the provisions of
this Section 8(a) shall not be deemed to prohibit the Employee’s ownership of
not more than one percent (1%) of the total shares of all classes of stock
outstanding of any publicly held company.

 

(b)       During the Non-Compete Term, the Employee will not directly or
indirectly hire, engage, send any work to, place orders with, or in any manner
be associated with any supplier, contractor, subcontractor or other person or
firm which rendered manufacturing or other services, or sold any products, to
the Company or any of its Affiliates if such action by Employee would have a
material adverse effect on the business, assets or financial condition of the
Company or any of its Affiliates.

 

(c)       In connection with the foregoing provisions of this Section 8, the
Employee represents that Employee’s experience, capabilities and circumstances
are such that such provisions will not prevent Employee from earning a
livelihood. The Employee further agrees that the limitations set forth in this
Section 8 (including, without limitation, any time or territorial limitations)
are reasonable and properly required for the adequate protection of the
businesses of the Company and its Affiliates. It is understood and agreed that
the covenants made by the Employee in this Section 8 (and in Section 6 hereof)
shall survive the expiration or termination of this Agreement.

 

(d)       For purposes of this Section 8, proprietary interest in a business is
ownership, whether through direct or indirect stock holdings or otherwise, of
one percent (1%) or more of such business. The Employee shall be deemed to
expect to acquire a proprietary interest in a business or to be made an officer
or director of such business if such possibility has been discussed with any
officer, director, employee, agent, or promoter of such business.

 

(e)       The Employee acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Section 8 would be
inadequate and, therefore, agrees that the Company and any of its Affiliates
shall be entitled to injunctive relief in addition to any other available rights
and remedies in cases of any such breach or threatened breach; provided,
however, that nothing contained herein shall be construed as prohibiting the
Company or any of its Affiliates from pursuing any other rights and remedies
available for any such breach or threatened breach.

 

9.       Non-Assignability. (a) Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee, Employee’s beneficiaries, or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 9(a) shall preclude the Employee from
designating a beneficiary to receive any benefit payable hereunder upon
Employee’s death or incapacity.

 

(b)       Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 

10.       Binding Effect. Without limiting or diminishing the effect of Section
9 hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
assigns.

 

11.        Notice. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company’s principal place of business, and if to the Employee,
at Employee’s home address, or, in the case of either party, to such other
address or addresses as such party shall have designated in writing to the other
party hereto.

 

 



 

12.       Severability. The Employee agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of Section 6 or 8
hereof is void or constitutes an unreasonable restriction against the Employee,
such provision shall not be rendered void but shall apply with respect to such
extent as such court may judicially determine constitutes a reasonable
restriction under the circumstances. If any part of this Agreement other than
Section 6 or 8 is held by a court of competent jurisdiction to be invalid,
illegible or incapable of being enforced in whole or in part by reason of any
rule of law or public policy, such part shall be deemed to be severed from the
remainder of this Agreement for the purpose only of the particular legal
proceedings in question and all other covenants and provisions of this Agreement
shall in every other respect continue in full force and effect and no covenant
or provision shall be deemed dependent upon any other covenant or provision.

 

13.       Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

14.       Entire Agreement; Modifications. This Agreement constitutes the entire
and final expression of the agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, oral and written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by both parties
hereto.

 

15.       Relevant Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Massachusetts without regard
to the conflicts of law principles thereof.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17.       Survival. The termination of Employee’s employment hereunder shall not
affect the enforceability of Sections 6 or 8.

 

18.       Further Assurances. The parties agree to execute and deliver all such
further instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement.

 

19.       Headings. The Section headings appearing in this Agreement are for
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Agreement as of the day and year first above written.

 

VALUESETTERS, INC.

 

 

 

By: /s/ Coreen Kraysler

Name: Coreen Kraysler

Title: CFO

 

 

 

 

/s/ Cecilia Lenk

Name: CECILIA LENK



 

